Judgment affirmed.

The indictment against Knight, agent of the United. States Express Company in Cedartown, charged that he on December 23, 1890, in Polk county “did unlawfully sell brandy, wine, whisky, beer and other spirituous and malt liquors without and before first having gone before the ordinary of said county and registered his name as a dealer in such liquors as prescribed in the code of Georgia and amendments thereto,” etc. He excepted to the overruling of his demurrer and of his motion for new trial. The demurrer was as follows: The indictment is insufficient in that the charge is for violation of a statute which was not of force in the county at the date it was alleged the same was committed, for the reason that at the date of the commis*590sion of the alleged offence, the sale of liquors was absolutely and entirely forbidden by a local option law for said county under which an election had been held in 1881 and 1890, and under a special law forbidding the salé thereof in said county, passed in 1889, neither of which laws had been repealed on the day on which it was alleged in said bill of indictment that the offence was committed. For the questions made by the motion for a new trial, see the report of the Grabb case, ante.
Blance & Noyes and Frank H. Platt, for plaintiff in error.
A. Richardson, solicitor-general, contra.